Motion Granted; Dismissed, Vacated and Remanded; and Memorandum
Opinion filed December 5, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00049-CV

                        ROBERT ARNOLD, Appellant
                                        V.

                    CITY OF ORANGE, TEXAS, Appellee

                   On Appeal from the 260th District Court
                           Orange County, Texas
                     Trial Court Cause No. D110312-C


              MEMORANDUM                         OPINION
      This is an appeal from a summary judgment signed November 28, 2012. On
November 27, 2013, the parties filed a joint motion to dismiss the appeal in order
to effectuate a compromise and settlement agreement. See Tex. R. App. P. 42.1.
The parties ask that we set aside the trial court’s judgment without regard to the
merits and remand the case to the trial court for entry of a non-suit in accordance
with the parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(B). The motion is
granted.

      Accordingly, the appeal is ordered dismissed. We order the trial court’s
judgment set aside without regard to the merits, and we remand the cause to the
trial court for entry of a non-suit in accordance with the parties’ agreement.



                                   PER CURIAM


Panel consists of Justices McCally, Busby, and Wise.




                                          2